DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 7/20/2022 is acknowledged.
Claims 5, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022.
Applicant's election with traverse of subspecies C-1 in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that the subspecies C-1 and C-2 are not mutually exclusive. Applicant argues that the full coverage of the carrier substrate with the dies is an obvious variant of the uniform distribution of the dies having a spacing because the full coverage requirement is for all the usable area of the carrier substrate thus spaced apart dies can cover the entire usable area of the carrier substrate because the open spaces are not usable space.  Thus, the requirement for election of a single subspecies from C-1 or C-2 is withdrawn and both concepts will be prosecuted with the arguments provided from Applicant admitting that spaced apart dies are covering all usable area. Claims 1-4, 6-10 are elected.
However, the restriction between the method/device and the identified species is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “wherein placing the at least one first dies comprises placing the at least one first dies in a uniform distribution on the first carrier wafer.”  The underlined portions are grammatically incorrect and should be in the singular. Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  claim 10 recites “further comprising placing the at least one first dies in full coverage over the first carrier wafer.”  The underlined portion is grammatically incorrect and should be in the singular. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0285259 A1 (Han).

Re claim 1, Han teaches a method for bonding, comprising: 
dicing one or more device wafers to obtain a plurality of dies (Fig. 2 [0034]); 
placing at least one first die (any of dies 1240, 1250, 1260 Fig. 12 [0050]) of the plurality of dies onto a first carrier wafer (IDAC wafer 1210) and at least one second die (any of dies 1340, 1350, 1360 Fig. 13 [0051]) of the plurality of dies onto a second carrier wafer (package substrate 1310), the at least one first die and the at least one second die each being functional ([0028]); 
bonding the at least one first die each with a respective second die (Fig.14 [0052-0053]); and 
removing, respectively, the first carrier wafer and the second carrier wafer (portions of 1310 are removed in the dicing process [0054]) to form a plurality of bonded semiconductor devices each comprising one of the first dies and the respective second die.

Re claim 2, Han further teaches forming a respective protection layer (adhesive layer 1270) over the one or more device wafers before the dicing; and dicing, with the respective protection layer, the one or more device wafers to form the plurality of dies each under a respective protection layer portion (Fig. 2 [0034] and Fig. 12 [0050]).

Re claim 9, Han further teaches wherein placing the at least one first dies comprises placing the at least one first dies in a uniform distribution on the first carrier wafer (Fig. 12).

Re claim 10, Han further teaches further comprising placing the at least one first dies in full coverage over the first carrier wafer (per the disclosure and arguments filed 7/20/2022 the dies cover all usable space on the first carrier Fig. 12).

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0200711 A1 (Uzoh).

Re claim 1, Uzoh teaches a method for bonding, comprising: 
dicing one or more device wafers to obtain a plurality of dies (Fig. 8F [0081]); 
placing at least one first die (dies 16 Fig. 8F [0081]) of the plurality of dies onto a first carrier wafer (wafer mount 12) and at least one second die (dies 16B Fig. 8I [0083]) of the plurality of dies onto a second carrier wafer (wafer mount 12B), the at least one first die and the at least one second die each being functional ([0081-0091]); 
bonding the at least one first die each with a respective second die (Fig.8I [0083-0084]); and 
removing, respectively, the first carrier wafer and the second carrier wafer (Fig. 8L and additionally bonded dies may be encapsulated and singulated and placed on package substrates [0089-0091]) to form a plurality of bonded semiconductor devices each comprising one of the first dies and the respective second die.

Re claim 2, Uzoh further teaches forming a respective protection layer (adhesive 46) over the one or more device wafers before the dicing; and dicing, with the respective protection layer, the one or more device wafers to form the plurality of dies each under a respective protection layer portion (Fig. 8F-8G).

Re claim 3, Uzoh further teaches the first carrier wafer and the second carrier wafer each comprises a respective adhesive layer on a surface that is in contact with the respective dies ([0052-0054]); and placing the at least one first die and the at least one second die onto the respective carrier wafer comprises attaching the at least one first die and the at least one second die to the respective adhesive layer, the portion of the respective protection layer facing away from the adhesive layer (Figs. 8A-8L).

Re claim 4, Uzoh further teaches wherein: forming the adhesive layer comprises forming a plurality of adhesion portions on the surface in contact with the respective dies, the plurality of adhesion portions being in contact with one another (the adhesive is a sheet on 15 [0052-0054]); and placing the at least one first die and the at least one second die onto the respective carrier wafer comprises attaching the at least one first die and the at least one second die to the respective adhesive portion of the respective adhesive layer (Figs. 8A-8L).

Re claim 6, Uzoh further teaches removing the respective protection layer portion from each of the at least one first die and the at least one second die (Fig. 8G [0081]).

Re claim 7, Uzoh further teaches performing a respective surface treatment on each of the at least one first die and the at least one second die after the respective protection layer portion is removed (Fig. 8H [0082]).

Re claim 8, Uzoh further teaches wherein the bonding comprises hybrid bonding (direct bonding of conductive contacts 44 and direct bonding of dielectric material 42 is hybrid bonding [0078]).

Re claim 9, Uzoh further teaches wherein placing the at least one first dies comprises placing the at least one first dies in a uniform distribution on the first carrier wafer (Fig. 8G).

Re claim 10, Uzoh further teaches further comprising placing the at least one first dies in full coverage over the first carrier wafer (per the disclosure and arguments filed 7/20/2022 the dies cover all usable space on the first carrier Fig. 8G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812